SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MagneGas Corporation (Exact Name of Small Business Issuer in its Charter) 000-51883 (Commission File Number) DELAWARE 26-0250418 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 35246 US Highway 19 North, #311 Palm Harbor, Florida34684 (727) 934-9593 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Dr. Ruggero Maria Santilli 35246 US Highway 19 North, #311 Palm Harbor, Florida34684 (727) 934-9593 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW & JACLIN, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 TELEPHONE NO.: (732) 409-1212 FACSIMILE NO.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value 212,500 $1.00 $212,500 $6.52 The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our common stock is not traded and any national exchange and in accordance with Rule 457, the offering price was determined by the price shareholders were sold to our shareholders in a private placement memorandum. The price of $1.00 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDDECEMBER 7, 2007 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. Table of Contents MAGNEGAS CORPORATION 212,500 SHARES OF COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. Our common stock is presently not traded on any market or securities exchange. The 212,500 shares of our common stock must be sold at the fixed price of $1.00 per share by any shareholder who sells their shares until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: December 7, 2007 Table of Contents TABLE OF CONTENTS PAGE Summary Financial Data 1 Risk Factors 2 Use of Proceeds 5 Determination of Offering Price 6 Dilution 6 Selling Shareholders 7 Plan of Distribution 9 Legal Proceedings 10 Directors, Executive Officers, Promoters and Control Persons 10 Security Ownership of Certain Beneficial Owners and Management 11 Description of Securities Interests of Named Experts and Counsel 12 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 14 Organization Within Last Five Years 14 Description of Business 14 Plan of Operation 17 Description of Property 21 Certain Relationships and Related Transactions 21 Market for Common Equity and Related Stockholder Matters 21 Executive Compensation 22 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Available Information 24 Index to Financial Statements F Table of Contents ABOUT OUR COMPANY We were incorporated as 4307, Inc. under the laws of the State of Delaware on December 9, 2005 to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. On April 2, 2007, Clean Energies Tech Co. obtained all of the shares of 4307, Inc., pursuant to a Stock Purchase Agreement. On April 2, 2007, we changed our name to MagneGas Corporation to better reflect our current business plan. We will deliver technology which has been developed by the MagneGas founders that recycles most bio-contaminatedliquid waste into environmentally acceptable byproducts.These byproducts include: a clean burning biogas called MagneGas™; irrigation water, and a sterilized carbon byproduct. We will manufacture PlasmaArcFlow Recycler equipment to convert hazardous and toxic liquid waste materials into useful products.Our main office is located at 35ighway 19 North, #311, Palm Harbor, Florida34684 and the telephone number is (727) 934-9593. The MagneGas process is based in flowing the liquid waste through a submerged electric arc between coal electrodes at about 10,000 degrees F.This patented electrical process decomposes the liquid waste and allows the gas to bubble to the surface for collection.In this method the liquid waste is converted into MagneGas, a large amount of usable heat, irrigation water and a carbon byproduct to be collected in a strainer for periodical removal. MagneGas can be used to operate machinery that uses natural gas and can power electric generators, cooking grills, industrial equipment, and heat homes.MagneGas exhaust has been independently certified to surpass E.P.A. requirements by Liphart and Associates without a catalytic converter. Our market strategy is to recycle city sludge, farm manure and other liquid waste and turn it into clean burning biogas, while creating a sterilized and filtered liquid that can be usedfor irrigation. In addition, MagneGas will be sold as a metal cutting fuel. Summary Financial Data The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operation” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception (December 9, 2005) through December 31, 2006 are derived from our audited financial statements.The statement of operations and balance sheet data for the nine months ended September 30, 2007 are derived from our unaudited financial statements. From Inception- December 9, 2005 through December 31, 2005 (audited) Year ended December 31, 2006 (audited) Nine monthsended September 30, 2007 (unaudited) STATEMENT OF OPERATIONS Revenues 0 0 0 Costs of Services 0 0 0 Gross Profit 0 0 0 General and Administrative Expenses 400 1,450 268,455 Net Loss (400 ) (1,450 ) (268,455 ) As of December 31, 2006 (audited) As of September 30, 2007 (unaudited) BALANCE SHEET DATA Cash 0 78,295 Goodwill 0 30,000 Total Assets 0 110,295 Total Liabilities 1,750 6,000 Stockholders’ Equity (1,750) 104,295 1 Table of Contents Terms of the Offering The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. The offering price of $1.00 was determined by the price shares were sold to our shareholders in a private placement memorandum and is a fixed price at which the selling security holders must sell any shares that they choose to sell until our common stock is quoted on the OTC Bulletin Board (or other specified market), at which time the shares may be sold at prevailing market prices or privately negotiated prices. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. These expenses are expected to be around $30,000. WHERE YOU CAN FIND US Our main office is located at 35ighway 19 North, #311, Palm Harbor, FL34684 and the telephone number is (727) 934-9593. RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our” or “us” refer to the Company and not to the selling stockholders. We have a limited operating history that you can use to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays that we may encounter because we are a small developing company. As a result, we may not be profitable and we may not be able to generate sufficient revenue to develop as we have planned. We were incorporated in Delaware in December of 2005. We have no significant assets or financial resources. The likelihood of our success must be considered in light of the expenses and difficulties in converting liquid wastes into a clean fuel, recruiting and keeping clients and obtaining financing to meet the needs of our plan of operations. Since we have a limited operating historywe may not be profitable and we may not be able to generate sufficient revenues to meet our expenses and support our anticipated activities. We will require financing to achieve our current business strategy and our inability to obtain such financing could prohibit us from executing our business plan and cause us to slow down our expansion of operations. We will need to raise additional funds through public or private debt or sale of equity to achieve our current plan of operations. Such financing may not be available when needed. Even if such financing is available, it may be on terms that are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our capital requirements to implement our business strategy will be significant. We will need a minimum of $200,000 to continue operations over the next twelve months. However, we will require additional funds estimated at approximately $4,000,000in order to significantly expand our business as set forth in our plan of operations. These funds may not be available or, if available, will be on commercially reasonable terms satisfactory to us. We may not be able to obtain financing if and when it is needed on terms we deem acceptable. If we are unable to obtain financing on reasonable terms, we could be forced to delay or scale back our plans for expansion. In addition, such inability to obtain financing on reasonable terms may delay the execution of our plan to expand our operations. We will require additional financing which may require the issuance of additional shares which would dilute the ownership held by our shareholders We will need to raise funds through either debt or sale of our shares in order to achieve our business goals. Although there are no present plans, agreements, commitments or undertakings with respect to the sale of additional shares or securities convertible into any such shares by us, any shares issued would further dilute the percentage ownership held by the stockholders. 2 Table of Contents Our auditor has expressed substantial doubt as to our ability to continue as a going concern. If we cannot generate revenue, we may have to alter or delay implementing our plan of operations. If we do not continue as a going concern, investors may lose their entire investment. Based on our financial history since inception, our auditor has expressed substantial doubt as to our ability to continue as a going concern. We are a development stage company that has not yet begun generating revenue. From inception toSeptember 30, 2007, we have incurred a net loss of $268,455 and an accumulated deficit of $267,205. If we cannot generate sufficient revenues from our services, we may have to delay the implementation of our plan of operations. Our future success is dependent, in part, on the performance and continued service of Bo Linton, our President, and Dr. Ruggero Maria Santilli, our CEO. Without their continued service, we may be forced to interrupt or eventually cease our operations. We are presently dependent to a great extent upon the experience, abilities and continued services of Bo Linton, our President and Dr. Ruggero Maria Santilli, our CEO. We currently do not have an employment agreement with our officers and directors. The loss of either of their services would delay our business operations substantially. Luisa Ingargiola and her brother Ermanno Santilli own 80% of our outstanding shares and their control may prevent you from causing a change in the course of our operations and may affect the price of our common stock. Luisa Ingargiola and Ermanno Santilli beneficially owns 54,130,000 shares, or approximately 80% of our common stock. Accordingly, for as long as Ms. Ingargiola and Mr. Santilli continue to own more than 50% of our common stock, they will be able to elect our entire board of directors, control all matters that require a stockholder vote (such as mergers, acquisitions and other business combinations) and exercise a significant amount of influence over our management and operations. Therefore, regardless of the number of our common shares sold, your ability to cause a change in the course of our operations is eliminated. As such, the value attributable to the right to vote is limited. This concentration of ownership could result in a reduction in value to the common shares you own because of the ineffective voting power, and could have the effect of preventing us from undergoing a change of control in the future. Our future success is dependant on our implementation of our business plan.We have many significant steps still to take. Our success will depend in large part in our success in achieving several important steps in the implementation of our business plan, including the following: obtaining funding in the form of stock sales and/or grants to construct a fully operational facility at a Florida sewage treatment plant to process human sludge; obtain funding in the form of stock sales and/or grants to construct a fully operational facility at a Florida farm to process manure; obtain funding in the form of stock sales to construct a fully operational recycler for metal cutting fuel sales.If we are not successful, we will not be able to implement or expand our business plan. Our success depends upon our ability to attract and hire key personnel. Since many of our personnel will be required to have special skills, the pool of potential employees may be small and in high demand by our competitors. Our inability to hire qualified individuals will negatively affect our business, and we will not be able to implement or expand our business plan. Our business is greatly dependent on our ability to attract key personnel. We will need to attract, develop, motivate and retain highly skilled technical employees. Competition for qualified personnel is intense and we may not be able to hire or retain qualified personnel. Our management has limited experience in recruiting key personnel which may hurt our ability to recruit qualified individuals. If we are unable to retain such employees, we will not be able to implement or expand our business plan. The offering price of the shares was based on our own assessment of our financial condition and prospects, our limited operating history, and the general condition of the securities market, and therefore should not be used as an indicator of the future market price of the securities. Therefore, the offering price bears no relationship to the actual value of the company, and may make our shares difficult to sell. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $1.00 for the shares of common stock was determined based our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price is not an indication of and is not based upon the actual value of MagneGas Corporation. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. 3 Table of Contents We may never have a public market for our common stock or that the common stock will ever trade on a recognized exchange. Therefore, you may be unable to liquidate your investment in our stock. There is no established public trading market for our securities. Our shares are not and have not been listed or quoted on any exchange or quotation system. In order for our shares to be quoted, a market maker must agree to file the necessary documents with the National Association of Securities Dealers, which operates the OTC Electronic Bulletin Board. In addition, it is possible that, such application for quotation may not be approved and even if approved it is possible that a regular trading market will not develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate their investment. We do not expect to pay dividends and investors should not buy our common stock expecting to receive dividends. Therefore, you may not have any manner to liquidate or to receive payment on your investment. We have not paid any dividends on our common stock in the past, and do not anticipate that we will declare or pay any dividends in the foreseeable future. Consequently, you will only realize an economic gain on your investment in our common stock if the price appreciates. You should not purchase our common stock expecting to receive cash dividends. Since we do not pay dividends, and if we are not successful in having our shares listed or quoted on any exchange or quotation system, then you may not have any manner to liquidate or receive any payment on your investment. Therefore our failure to pay dividends may cause you to not see any return on your investment even if we are successful in our business operations. In addition, because we do not pay dividends we may have trouble raising additional funds which could affect our ability to expand our business operations. Our common stock is considered a penny stock, which is subject to restrictions on marketability, so you may not be able to sell your shares. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Future sales by Luisa Ingargiola and Ermanno Santilli may negatively affect our stock price and our ability to raise funds in new stock offerings. Therefore, investors may be forced to sell at a lower price than they purchased for, and would discourage potential investors in the future. Luisa Ingargiola and Ermanno Santilli beneficially own 54,130,000 shares of our common stock. Sales of our common stock by Ms. Ingargiola and Ermanno Santilli into the public market following this offering could decrease the prevailing market price of our common stock. If this is the case, investors in our shares of common stock may be forced to sell such shares at prices below the price they paid for their shares. In addition, a decreased market price may result in potential future investors losing confidence in us and failing to provide needed funding. This will have a negative effect on our ability to raise equity capital in the future. Our technology is unproven on a large-scale commercial basis and could fail to perform in a commercial production environment. Technologies for production of MagneGas fuel are still in a development stage. The technologies which we are pursuing for fuel production from liquid waste have never been utilized on a large-scale commercial basis. All of the tests which we have conducted to datewith respect to our technologies, have been performed on limited quantities, and we cannot assure you that the same or similar results could be obtained at competitive costs on a large-scale commercial basis. We have never utilized these fuel technologies under the conditions or in the volumes that will be required to be profitable and cannot predict all of the difficulties that may arise. It is possible that the technologies, when used, may require further research, development, design and testing prior to implementation of a larger-scale commercial application. Accordingly, we cannot assure you that these technologies will perform successfully on a large-scale commercial basis or that they will be profitable to us. The success of our business depends, in part, upon proprietary technologies and information which may be difficult to protect and may infringe on the intellectual property rights of third parties. 4 Table of Contents We believe that the identification, acquisition and development of proprietary technologies are key drivers of our business. Our success depends, in part, on our ability to obtain patents, maintain the secrecy of our proprietary technology and information, and operate without infringing on the proprietary rights of third parties. We cannot assure you that the patents of others will not have an adverse effect on our ability to conduct our business, that the patents that we license will provide us with competitive advantages or will not be challenged by third parties, that we will develop additional proprietary technology that is patentable or that any patents issued to us will provide us with competitive advantages or will not be challenged by third parties. Further, we cannot assure you that others will not independently develop similar or superior technologies, duplicate elements of our biomass technology or design around it. In order to successfully commercialize our proprietary technologies, it is possible that we may need to acquire licenses to, or to contest the validity of, issued or pending patents or claims of third parties. We cannot assure you that any license acquired under such patents would be made available to us on acceptable terms, if at all, or that we would prevail in any such contest. In addition, we could incur substantial costs in defending ourselves in suits brought against us for alleged infringement of another party’s patents or in defending the validity or enforceability of our patents, or in bringing patent infringement suits against other parties based on our patents. In addition to the protection afforded by patents, we also rely on trade secrets, proprietary know-how and technology that we seek to protect, in part, by confidentiality agreements with our prospective joint venture partners, employees and consultants. We cannot assure you that these agreements will not be breached, that we will have adequate remedies for any such breach, or that our trade secrets and proprietary know-how will not otherwise become known or be independently discovered by others. Because we are smaller and have fewer financial and other resources than many alternative fuel companies, we may not be able to successfully compete in the very competitive alternative fuel industry. Fuel is a commodity. There is significant competition among existing fuel producers. Our business faces competition from a number of producers that can produce significantly greater volumes of fuel than we can or expect to produce, producers that can produce a wider range of products than we can, and producers that have the financial and other resources that would enable them to expand their production rapidly if they chose to. These producers may be able to achieve substantial economies of scale and scope, thereby substantially reducing their fixed production costs and their marginal productions costs. If these producers are able to substantially reduce their marginal production costs, the market price of fuel may decline and we may be not be able to produce fuel at a cost that allows us to operate profitably. Even if we are able to operate profitably, these other producers may be substantially more profitable than us, which may make it more difficult for us to raise any financing necessary for us to achieve our business plan and may have a materially adverse effect on the market price of our common stock. Lax enforcement of environmental and energy policy regulations may adversely affect the demand for our technology. Our success will depend, in part, on effective enforcement of existing environmental and energy policy regulations. Many of our potential customers are unlikely to switch from their current waste disposal methods unless compliance with applicable regulatory requirements leads, directly or indirectly, to the use of our technology.Both additional regulation and enforcement of such regulatory provisions are likely to be vigorously opposed by the entities affected by such requirements. If existing waste disposal standards are weakened, or if governments are not active and effective in enforcing such standards, our business and results of operations could be adversely affected. Even if the current trend toward more stringent waste disposal standards continues, our future prospects will depend on the ability of our technology to satisfy these disposal standards more efficiently than other alternative technologies. Certain standards imposed by regulatory programs may limit or preclude the use of our products to comply with environmental or energy requirements. Any decrease in the waste disposal standards or the failure to enforce existing standards and other regulations could result in a reduced demand for our technology. We have the potential risk of product liability which may subject us to litigation and related costs Our PlasmaArcFlow system will be utilized in a variety of industrial and other settings, and will be used to handle materials resulting from the user's generation of hazardous waste. The equipment will therefore be subject to risks of breakdowns and malfunctions, and it is possible that claims for personal injury and business losses arising out of these breakdowns and malfunctions will be made against us. Our product liability insurance may be insufficient to provide coverage against all claims, and claims may be made against us even if covered by our insurance policy for amounts substantially in excess of applicable policy limits. Such an event could have a material adverse effect on our business, financial condition and results of operations. Failure to comply with government regulations will severely limit our sales opportunities and future revenue Failure to obtain operating permits, or otherwise to comply with federal and state regulatory requirements, could affect our abilities to market and sell the PlasmaArcFlow system and could substantially reduce the value of your investment and the market price of our common stock. 5 Table of Contents We and our customers may be required to comply with a number of federal, state and local laws and regulations in the areas of safety, health and environmental controls. In as much as we intend to market the PlasmaArcFlow system internationally, we will be required to comply with laws and regulations and, when applicable, obtain permits in those other countries. We can not be certain that required permits and approvals will be obtained; that new environmental regulations will not be enacted or that if they are our customers and we can meet stricter standards of operation or obtain additional operating permits or approvals. Costs of compliance with burdensome or changing environmental and operational safety regulations could cause our focus to be diverted away from our business and our results of operations to suffer. Liquid waste disposal and fuel production involves the discharge of potential contaminants into the water and air.As a result, we are subject to complicated environmental regulations of the U.S. Environmental Protection Agency and regulations and permitting requirements of the various states. These regulations are subject to change and such changes may require additional capital expenditures or increased operating costs. Consequently, considerable resources may be required to comply with future environmental regulations.We did not incurany capital expenditures for environmental control in 2007 and we do not currently expect to incur material capital expenditures for environmental controls in this or the succeeding fiscal yearIn addition, our production plants could be subject to environmental nuisance or related claims by employees, property owners or residents near the plants arising from air or water discharges Environmental and public nuisance claims, or tort claims based on emissions, or increased environmental compliance costs could significantly increase our operating costs. USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was determined by the price shares were sold to our shareholders in our private placement which ended in October 2007.The offering price was determined by us and is based on our own assessment of our financial condition and prospects, limited offering history, and the general condition of the securities market. It does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over the Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. The offering price of the shares of our common stock has been determined by us and is based on our own assessment of our financial condition and prospects, limited offering history, and the general condition of the securities market. It does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over the Counter Bulletin Board (OTCBB) concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity of the market for the common stock, investor perception of us and general economic and market conditions. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. 6 Table of Contents PENNY STOCK CONSIDERATIONS Our common stock will be penny stock; therefore, trading in our securities is subject to penny stock considerations. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. SELLING SHAREHOLDERS The shares being offered for resale by the selling stockholders consist of the 212,500 shares of our common stock held by 83 shareholders.Of such amount we are registering 157,500 shares of our common stock held by 72 shareholders, which were sold to investors in an offering which ended in October 2007 at $1.00 per share; 20,000 shares issued for founding services to four shareholders in May 2007 and 35,000 shares issued for services to seven shareholders in May and September of 2007. The following table sets forth the name of the selling stockholders, the number of shares of common stock beneficially owned by each of the selling stockholders as of December 7, 2007 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. Name of selling stockholder Shares of common stock owned prior to offering Shares of Common stock to be sold Shares of Common stock owned after offering Percent of common stock owned after offering (1) Leslie S. Peterson 1,000 1,000 0 0% Jeffrey J. Malzone and Linda R. Malzone 1,000 1,000 0 0% Jerome W. Hall and Loretta E. Hall 1,000 1,000 0 0% Joseph A. Paoloni 5,000 5,000 0 0% Margaret Paoloni 5,000 5,000 0 0% Creative Sports Enterprises (2) 1,000 1,000 0 0% Keith H. Peterson 4,200 4,200 0 0% David Folkman 1,000 1,000 0 0% Douglas Ray Jones 1,000 1,000 0 0% Sherepta Chroninger McLeod 1,000 1,000 0 0% Donald L. Feinstein 1,000 1,000 0 0% Abhulrahman A. Alhomoud and Adnan A. Alhomoud 1,000 1,000 0 0% Abdullla A. Alhomoud andAdnan A. Alhomoud 1,000 1,000 0 0% Afaf M. S. Aladsani 10,000 10,000 0 0% Hala A. Alhomoud and Adnan A. Alhomoud 1,000 1,000 0 0% Hiba A. Alhomoud and Adnan A. Alhomoud 1,000 1,000 0 0% 7 Table of Contents Adnan A. Alhomoud 11,000 11,000 0 0% Dan Aminya 1,000 1,000 0 0% Craig Potter 1,500 1,500 0 0% Shirley A. Rumschlag 500 500 0 0% Henry B. Rumschlag 1,500 1,500 0 0% William E. Kilbourne, III 1,300 1,300 0 0% Paul W. Gibson 1,000 1,000 0 0% Connie J. Wiedmann 1,000 1,000 0 0% Roderic E.Harris 2,000 2,000 0 0% Robert Greenwood 2,000 2,000 0 0% Ronald B. Cole andHermelinda Cole 1,000 1,000 0 0% Craig E. Morgan 1,000 1,000 0 0% Petr Lisa 1,000 1,000 0 0% Helmut ZieheandSusannah R. Ziehe 1,000 1,000 0 0% James H. Rumschlag 1,500 1,500 0 0% Patrizia Medail 1,000 1,000 0 0% Aldo Gandiglio 1,000 1,000 0 0% Steve William Rogers and Stacy Ann Rogers 1,000 1,000 0 0% Robert Pedrino 1,000 1,000 0 0% Helen Pedrino 1,000 1,000 0 0% Gerald Soviar and Mary Ann Soviar 1,500 1,500 0 0% Robert J. Kaltenbach 1,000 1,000 0 0% Jeannette M. Hobbins 1,000 1,000 0 0% Daniel D. Moore, Jr. 1,000 1,000 0 0% Wade Dorffi 1,000 1,000 0 0% Myron V. Knapp 1,000 1,000 0 0% Daniel D. Evans 500 500 0 0% Michael Harrison 2,000 2,000 0 0% Curtis Sharp 5,000 5,000 0 0% Chris Carlson 1,000 1,000 0 0% Eric C. Carlson 2,000 2,000 0 0% John McNab 6,000 6,000 0 0% Joseph A. Lentini and Gloria J. Lentini 1,000 1,000 0 0% Jeffrey Robbins and PatriciaRobbins 1,000 1,000 0 0% Milton D. Rees and Vera M. Rees 1,000 1,000 0 0% Frances Oman 1,000 1,000 0 0% Abbie Blair 500 500 0 0% Phillip E. Yokley and Ruby Lee Yokley 1,000 1,000 0 0% Clean Energies Tech (3) 130,000 30,000 100,000 1% Luisa Ingargiola (4) 10,000,000 5,000 9,995,000 14% Eric Gregory Holdings (5) 10,000,000 5,000 9,995,000 14% Global Alpha, LLC (6) 31,000,000 5,000 30,995,000 44% Jerry Paul 60,000 5,000 55,000 * Robert Wilson 30,000 5,000 25,000 * Asher Kaltian 1,000 1,000 0 0% Diane Claire Holland 1,000 1,000 0 0% Clifford A. Stock 1,500 1,500 0 0% Amani Channel 1,000 1,000 0 0% Steve G. Scalmanini 1,000 1,000 0 0% Melionda L. Baker 1,000 1,000 0 0% Namdar Avnel 1,000 1,000 0 0% Aminia and Abraham Pnina 1,000 1,000 0 0% Mike and Judy Jeffery 500 500 0 0% Taryn R. Duncan 1,000 1,000 0 0% Bonnie L. Carpenter and Jerry J. Jezowski 1,500 1,500 0 0% Raymond Paulson 5,000 5,000 0 0% 8 Table of Contents Scott Anderson 3,000 3,000 0 0% Jay C. Barrett and Winnie M. Barrett 1,000 1,000 0 0% Ramba and Pravin Kakadiya 5,000 5,000 0 0 Bharat and Padma Mendpara 2,000 2,000 0 William and Leva Pedrino 1,000 1,000 0 0 Ruth O'Loughlin 15,000 5,000 10,000 0 Gregg E. Jaclin (7) 40,000 5,000 35,000 * Richard I. Anslow (8) 50,000 5,000 45,000 * Christine L. Zurich (9) 10,000 5,000 5,000 * Clifford Hunt (10) 100,000 5,000 95,000 * * Less than 1%. (1) Based on 67,639,500 shares currently outstanding. (2) Creative Sports Enterprises is owned and controlled by Ed Ingargiola who has investment control over its shares of our common stock. (3) Clean Energies Tech is owned and controlled equally by Dr. Ruggero Santilli, Carla Santilli, Ermanno Santilli and Luisa Ingargiola who have investment control over its shares of our common stock.Dr. Ruggero Santilli, Carla Santilli and Luisa Ingargiola are officers and/or directors of MagneGas. (4) Luisa Ingargiola is our Chief Financial Officer and Director. (5)Eric Gregory Holdings is owned and controlled by Bo Linton who has investment control over its shares of our common stock. (6) The sole members of Global Alpha, LLC are Luisa Ingargiola and Ermanno Santilli and therefore they have investment control over its shares of our common stock. (7) Gregg E. Jaclin is a partner at Anslow & Jaclin, LLP, legal counsel for MagneGas, Inc. with regard to this registration statement, and was issued 40,000 shares for legal services rendered. (8) Richard I. Anslow is a partner at Anslow & Jaclin, LLP, legal counsel for MagneGas, Inc. with regard to this registration statement, and was issued 50,000 shares for legal services rendered. (9) Christine L. Zurich was an associate at Anslow & Jaclin, LLP, legal counsel for MagneGas, Inc. with regard to this registration statement, and was issued 10,000 shares for legal services rendered. (10) Clifford Hunt is an attorney with Clifford Hunt PA and is legal counsel for the Santilli family.He was issued 100,000 shares for legal services rendered. To our knowledge, except as set forth below, none of the selling shareholders or their beneficial owners: - Has had a material relationship with us other than as a shareholder at any time within the past three years; or - Has ever been one of our officers or directors or an officer or director of our predecessors or affiliates - are broker-dealers or affiliated with broker-dealers. The following sets forth the relationships between the selling shareholders and our officers and directors: Gary Linton- father of Bo Linton Michelle Linton- sister of Bo Linton Robert Sylvander- uncle of Bo Linton Karen Baker- mother in law of Bo Linton Robert Gephardt- father in law of Bo Linton Aldo Gandiglio- brother of Carla Santilli Patricia Medail - sister in law of Dr. Ruggero and Carla Santilli Ed Ingargiola- husband of Luis Ingargiola Carla Santilli- wife of Dr. Rugerro Santilli Ermanno Santilli- son of Carla Santilli and Dr. Rugerro Santilli PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTCBB, shareholders may sell their shares in private transactions to other individuals. However, sales by selling security holder must be made at the fixed price of $1.00 until a market develops for the stock. 9 Table of Contents Once a market has been developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: o ordinary brokers transactions, which may include long or short sales, o transactions involving cross or block trades on any securities or market where our common stock is trading, o through direct sales to purchasers or sales effected through agents, o through transactions in options, swaps or other derivatives (whether exchange listed or otherwise), or o any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales were permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus. We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $30,000. LEGAL PROCEEDINGS There are no legal proceedings pending or threatened against us. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Our executive officers and directors and their ages as of December 7, 2007 is as follows: NAME AGE POSITION Dr. Ruggero Maria Santilli 72 Chairman Of the Board, Chief Executive Officer Bo Linton 37 President, Director Luisa Ingargiola 40 Chief Financial Officer, Secretary, Director Carla Santilli 67 Director Set forth below is a brief description of the background and business experience of our executive officers and directors for the past five years. Dr. Ruggero Maria Santilli, Chairman of the Board, Chief Executive Officer.Dr. Santilli was born and educated in Italy where he achieved his Ph.D., in mathematics and physics, as well as a chair in nuclear physics at the Avogadro Institute in Turin, Italy. In 1967 Santilli was invited by the University of Miami in Florida to conduct research for NASA and he moved with his family to the U.S.A. where he subsequently became a U.S. citizen. In 1968 he joined the faculty of Boston University, under partial support from the U.S. Air Force, where he taught physics and applied mathematics from prep courses to seminar post-PhD. courses. In 1975-1977 he went to MIT and from 1978 to 1983 he was a member of Harvard University faculty where he received five grants from the U. S. Department of Energy to study a generalization of quantum mechanics and chemistry needed for new clean energies and fuels. Since 1984 he has been the President of the Institute for Basic Research, originally located in a Victorian inside Harvard University grounds and moved to Florida in 1990.Since his time at Harvard University he studied new clean energies and related chemistry. Dr. Santilli is the author of over 250 technical articles and 18 post Ph.D. level monographs in mathematics, physics, cosmology, superconductivity, chemistry and biology published the world over. He is the founding editor of three journals in mathematics and physics and editor of several others. 10 Table of Contents Dr. Santilli is also internationally known for the discovery of the basic science and for the industrial development of the "Santilli MagneGas Technology" of which he remains the chief scientist with associate scientists from some developed nations. Dr. Santilli is the recipient of various honors, including: his nomination by the Estonia Academy of Sciences among the most illustrious applied mathematicians of all times; two gold metals for scientific merits; the listing as "Santilli Hall" of a class room at an Australian research center; and nominations for the Nobel Prize in physics as well as in chemistry from scientists the world over. A scientific meeting was organized in June 2005 at the University of Karlstad, Sweden, to honor Prof. Santilli on his 70th birthday with participation of scientists from 50 countries. Bo Linton, President and Director. Mr. Linton has served as President and Director since April 2007. On May 7, 2007 Mr. Linton presented the MagneGas Technology at the United Nations in New York City as an invited guest speaker. Prior to MagneGas Corporation’s incorporation in Delaware, Mr. Linton led the development of the business plan. In November 2005 Mr. Linton founded Carbon Jungle and served as President and CEO of the public company Carbon Jungle, Inc. Mr. Linton created this environmentally green company with the vision of improving the environment by planting trees while developing business with renewable resource energies. During 2006 Mr. Linton was a co-executive producer of the feature film “Living Luminaries” a spiritual docudrama shown in theaters in 2007. In 2005 Mr. Linton served as the President of Seamless Skyyfi, Inc., a wholly owned subsidiary of the public company Seamless Wi-Fi, Inc. In 2001 Mr. Linton founded Berserker Entertainment, Inc. Mr. Linton served as Chairman of the Board for this production, distribution, and HD post-production facility until 2004. In 2001 he produced his first feature film which he was the writer/director/producer and lead actor of this feature entitled, "Ronny Camaro and Seven Angry Women." Time Warner and Pay-Per-View In Demand where amongst those that licensed this “one of the first” HD movies. In 1998, Mr. Linton founded International Capital Group, Inc. and created a highly successful mergers and acquisitions firm. Under his leadership as President and CEO, the company completed numerous mergers and acquisitions with private and publicly traded companies. Mr. Linton received his Bachelor's degree from Louisiana State University in the spring of 1994. Some of his studies included: Economics, Finance, Environmental Science, Theater, Business Law, Real Estate, Speech, and Theater. Luisa Ingargiola, Chief Financial Officer, Secretary and Director. Luisa Ingargiola graduated in 1989 from Boston University with a Bachelor Degree in Business Administration and a concentration in Finance.In 1996 she received her Master's Degree in Business Administration from the University of South Florida.In 1990 she joined Boston Capital Partners as an Investment Advisor in their Limited Partnership Division.In this capacity, she worked with investors and partners to report investment results, file tax forms and recommend investments. In 1992 she joined MetLife Insurance Company as a Budget and Expense Manager.In this capacity she managed a $30 million dollar annual budget.Her responsibilities included budget implementation, expense and variance analysis and financial reporting.In 2007 she began work on the MagneGas Corporation business plan in preparation for her new role as CFO. Carla Santilli, Director. Carla Santilli holds a Master Degree in Human Services Administration from the School of Social Work of Boston University. She held positions of Clinical Social Worker and Community Programs Coordinator for the State of Massachusetts.Since the late 1980's Mrs. Santilli has been employed as President and Chief Executive Officer of Hadronic Press, Inc, a physics and mathematics academic publishing company.In this capacity, Mrs. Santilli has directed the growth of this company from start-up to become one of the world's leading physics and mathematics publishing companies. Books and journals published by Hadronic Press can be found in all of the leading University libraries across the world.Mrs. Santilli has been involved in the private sector as grant administrator and public relations specialist in the fields of academic publishing and environmental sciences. Term of Office Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws. Our officers are appointed by our board of directors and hold office until removed by the board. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table provides the names and addresses of each person known to us to own more than 5% of our outstanding common stock as of December 7, 2007, and by the officers and directors, individually and as a group. Except as otherwise indicated, all shares are owned directly. 11 Table of Contents Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner Percent of Class Common Stock Global Alpha LLC 90 Eastwinds Ct Palm Harbor, FL34683 31,000,000 46% Common Stock Global Beta LLC 90 Eastwinds Ct Palm Harbor, FL34683 10,000,000 15% Common Stock Eric Gregory Holdings, Inc. 502 East John Street Carson City, NV89706 10,000,000 15% Common Stock Luisa Ingargiola (1) 4826 Blue Jay Circle Palm HarborFL34683 51,130,000 76% Common Stock Dr. Ruggero Maria Santilli (2) 90 Eastwinds Ct Palm HarborFL34683 130,000 *% Common Stock Carla Santilli (3) 90 Eastwinds Ct Palm HarborFL34683 130,000 *% Common Stock Bo Linton (4) 520 The Village #411 Redondo Beach, CA. 90277 10,000,000 15% Common Stock All executive officers and directors as a group (4 in number) 64,130,000 95% *Less than one (1%) percent. (1) Luisa Ingargiola and Ermanno Santilli’s sharesshares are held as follows: as sole members of Global Alpha LLC, they beneficially own 31,000,000 shares, as sole members of Global Beta they beneficially owns 10,000,000 shares, as shareholders of Clean Energies Tech Co. they beneficially own 130,000 shares and Luisa Ingargiola owns 10,000,000 shares individually. (2) Dr. Santilli beneficially owns 130,000 shares as a shareholder of Clean Energies Tech Co. (3) Carla Santilli beneficially owns 130,000 shares as a shareholder of Clean Energies Tech Co. (4) Bo Linton beneficially owns 10,000,000 shares as the principal of Eric Gregory Holdings, Inc. The percent of class is based on 67,639,500 shares of common stock issued and outstanding as of December 7, 2007. DESCRIPTION OF SECURITIES General Our authorized capital stock consists of 100,000,000 shares of common stock at a par value of $0.001 per share and 10,000,000 shares of preferred stock at a par value of $0.001 per share. There are no provisions in our charter or by-laws that would delay, defer or prevent a change in our control. Common Stock As of December 7, 2007, 67,639,500 shares of common stock are issued and outstanding and held by 144 shareholders. Holders of our common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Preferred Stock As of December 7, 2007, 2,000 shares of our preferred stock are issued and outstanding and held by 1 shareholder.Holders of our preferred stock are entitled to one hundred thousand (100,000) votes for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights.Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of our common stock representing a majority of the voting power of our capital stock issued and outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of our stockholders. A vote by the holders of a majority of our outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to our Articles of Incorporation. Although there are no provisions in our charter or by-laws that may delay, defer or prevent a change in control, we are authorized, without shareholder approval, to issue shares of preferred stock that may contain rights or restrictions that could have this effect. 12 Table of Contents Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds. In the event of liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. Holders of our common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to our common stock. Preferred Stock Our articles of incorporation also provide that we are authorized to issue up to 10,000,000 shares of preferred stock with a par value of $.001 per share. As of December 7, 2007, there are 2,000 shares of preferred stock issued and outstanding. Our Board of Directors has the authority, without further action by the shareholders, to issue from time to time the preferred stock in one or more series for such consideration and with such relative rights, privileges, preferences and restrictions that the Board may determine. The preferences, powers, rights and restrictions of different series of preferred stock may differ with respect to dividend rates, amounts payable on liquidation, voting rights, conversion rights, redemption provisions, sinking fund provisions and purchase funds and other matters. The issuance of preferred stock could adversely affect the voting power or other rights of the holders of common stock. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Warrants There are no outstanding warrants to purchase our securities. Options There are no options to purchase our securities outstanding. We may in the future establish an incentive stock option plan for our directors, employees and consultants. INTERESTS OF NAMED EXPERTS AND COUNSEL Except for Anslow & Jaclin, LLP, no expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Richard I. Anslow and Gregg E. Jaclin, partners at Anslow & Jaclin, LLP own 50,000 shares, and 40,000 shares respectively, in MagneGasCorporation. Christine L. Zurich, an associate at Anslow & Jaclin, LLP owns 10,000 shares in MagneGas Corporation.Of such amounts, 5,000 shares each are being registered as part of this prospectus. The financial statements included in this prospectus and the registration statement have been audited byGately & Associates, LLC certified public accountants, to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. 13 Table of Contents DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our directors and officers are indemnified as provided by the Delaware Statutes and our Bylaws. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court’s decision. ORGANIZATION WITHIN LAST FIVE YEARS We were incorporated on December 9, 2005 in the State of Delaware under the name 4307, Inc. to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. We issued 100,000 shares to Michael Raleigh for cash consideration of $100. Mr. Raleigh was our sole officer and director and is deemed to be our founder. On April 2, 2007, Mr. Raleigh sold the 100,000 shares of our common stock to Clean Energies Tech Co. for $32,500 and Dr. Santilli was appointed as our CEO, and Mr. Linton as our President. DESCRIPTION OF BUSINESS General We were incorporated under the laws of the State of Delaware on December 9, 2005. On April 2, 2007, Clean Energies Tech Co. obtained all of the shares of 4307, Inc., pursuant to a Stock Purchase Agreement. On March 26, 2007 we changed our name to MagneGas Corporation (“MGC”) to better reflect out business plan.Our plans to recycle city sludge, animal manure, and other liquid waste materials into a clean burning fuel that can be used to operate machinery designed to use natural gas, and a sterilized and filtered liquid for fertilization or irrigation water.We will recycle liquid waste materials in an environmentally beneficial manner and yield by-products that are environmentally acceptable and profitable.The current processes for cleaning city sludge and farm manure involve the use of filtration systems with leaching fields, field spreading or by adding costly chemicals, which are not cost-effective, and may result in damage to the environment. In comparison, the use of our patented PlasmaArcFlow technology to recycle city sludge and farm manure generates biogas which can be used as an alternative to natural gas, or as an additive to natural gas and irrigation water. We willmanufacture PlasmaArcFlow Recycler equipment, a specially designed refinery, to convert hazardous liquid waste materials into useful products. MagneGas technology can be applied in agricultural, industrial, commercial, municipality and household market sectors to dispose of liquid waste materials in an environmentally beneficial and profitable manner. Technology applications can be made to mega-farm management of animal waste, municipalities' treatment of sewage and sludge, food manufacturers' disposal of organic waste, urban disposal of used vegetable oil and petroleum-based waste.Magnegas exhaust has been independently certified by Liphardt and Associates to surpass E.P.A. requirements without a catalytic converter. We hold the exclusive License for North, South and Central America for all possible present and future use, manufacture, advertisement, promotion, and sale of all possible future products, parts, services and all possible present and future fuels derivable from liquid feedstock via the patented PlasmaArcFlow Process. MagneGas technology products include: 1."Green" disposal of almost any bio-contaminated liquid waste; 2.Generation of a clean-burning biogas; 3.Production of non-potable water; and 4.Production of coal particulates. Products and Services The MagneGas Recycler converts waste materials into biogas, sterilized water, and coal particulates. The Recycler is largely composed of off-the-shelf hardware and components. 14 Table of Contents The plasma chamber and control module are the proprietary systems that are the heart of the Recycler and provide the means to achieve high temperature, pressurized conditions to disrupt the materials to their atomic level and to destroy their waste properties. There are three different classes of recyclers: 1) "Total Recyclers" are intended for the complete elimination of unwanted liquid waste via their re-circulation through a submerged electric arc. The waste is converted into MagneGas, usable heat and a small carbon residue. 2) "Linear Recyclers" are intended for the sterilization of bio-contaminated liquid wastes (such as city or ship sewage) via its single passage through one or more electric arcs. This results in the production of MagneGas, plus 95% of the original liquid in the form of clean filtered and sterilized water excellent for irrigation and a carbon residue. A reverse osmosis is optional for the release of potable quality waters. 3) "Total-Linear Recyclers" are intended for the processing of dense farm manure and ship or city sludge via their treatment in the Total Mode until the entire liquid is sterilized and its solid content is carbonized. The liquid is then processed in the Linear Mode for the removal of carbonized solids and completes other processes as may be required by local environmental authorities. This process results in MagneGas, a carbon residue and clean filtered and sterilized water that can be used for fertilizer or irrigation. Services We manufacture PlasmaArcFlow Recycler equipment to convert liquid hazardous and toxic waste materials into useful products, and then provide cost-effective solutions to waste disposal problems.MagneGas technology can be applied in agricultural, industrial, commercial, municipality and household market sectors to dispose of waste materials in an environmentally beneficial and profitable manner. Technology applications include disposal of mega-farm animal waste, treatment of municipalities sewage and sludge, disposal of food manufacturerorganic waste, disposal of used vegetable oil and petroleum-based waste. We provide service solutions to customers for waste disposal problems, and distribute the by-products of the recycling process to end-users through existing infrastructures. Research and Development Product and Performance Improvement The near-term research and development (“R&D”) objective is to develop a new support station that can be added to all Recyclers for the separation of MagneGas into Hydrogen and a residual fuel. This station is projected to be operational in the third year of the forecasts. The PlasmaArcFlow recycler models will be continually improved to optimize effectiveness of the applied technology and the operational cost efficiency. This will be accomplished by using data gathered from operating units and modeling the effect of modifications. Consumer Plasma-Arc-Flow Recycler Our long term R&D objective is to develop a consumer-based recycler, namely, a recycler for the in-home or light industrial disposal of liquid waste materials and the production of MagneGas with the following main features: · The recycler can be powered by the electric current available in an ordinary house, thus limiting the power requirement to about 7 KW; · The recycler should be activated in the evening, to reach 5,000 psi pressure by the next morning; and · MagneGas could be used to power electric generators, cooking, heating or for metal cutting in industrial facilities. Revenue Streams Our primary approach is to produce PlasmaArcFlow Recyclers, to keep their ownership via a service companies to be incorporated and activated following investment funding, and to sell the services afforded by said Recyclers to customers for waste disposal and fuel gas generation. By selling services, through its Service Company, MGC maintains the recycler as an asset on the books and generates recurring revenue from the service contracts. This basic strategy is complemented by the sale of a limited number of Recyclers to selected customers, in partnership or joint-venture arrangements. 15 Table of Contents The MagneGas Service Company will provide the Recycler production, marketing, sales, distribution, installation, operation, maintenance and retirement programs.There will be some select direct sales of PlasmaArcFlow recyclers depending on the individual circumstances. The MagneGas Service Company will establish working relationships with local and national gas distributors and metal cutting industry gas distributors to access their distribution networks to minimize function duplication and cost inefficiencies. Marketing The marketing strategy is to produce MagneGas Recyclers, maintain direct or indirect ownership of the recyclers viaservice companies to be incorporated and activated after MGC is funded, and sell waste disposal and by-product sales services to customers. By the middle of2008, we intend to construct an Industrial PlasmaArcFlow Recycler System for generating metal cutting fuel and to initiate the construction of a PlasmaArcFlow Recycler which will be installed at a Wastewater Processing Facility in Florida;. The focus of the initial 12 months of MGC operation is the construction, testing and implementation of a production turn-key operating waste conversion facility that can be replicated continuously at other locations across America. Mega-farms, bio-diesel producers, municipalities, and resorts and cruise lines will be target customer markets for our services contracts and selective sales of Recyclers.Municipal Health hazards caused by dumping infectious sludge on land and in land-fills, and increasing disposal costs provide mounting pressure to find alternative sludge waste disposal methods. MGC has a solution to the sludge disposal problem and is prepared to offer it to municipalities as an economic alternative to current practices. Similarly, farmers are confronted with environmental violations and health hazards associated with current practices for disposing of animal waste.The current practices involve use of leach fields and lagoons or spreading waste on land, which poses an environment hazard and prevents use of the land for more useful purposes. The use of MagneGas Recyclers to process animal manure can reduce exposure to environmental and health hazards, allow more productive use of farm land, reduce environmental fines, and provide increased income from the by-products generated by the Recycler. Promotional activities include advertising, personal selling, public relations, and sales promotion through demonstrations of Recycler operation. An initial "hot contact" list of potential customers has been compiled by MagneGas and the Service Company to provide the initial marketing thrusts in target market segments. Marketing materials, such as tri-fold advertising and equipment brochures will be distributed via various media. Demonstrations of Recycler operations and results are highly effective promotional events. Observers can see what goes in and what comes out of the Recycler in a convincing demonstration of the effectiveness of the technology. Promotional efforts will focus on target markets of municipalities and farm sewage, sludge and animal waste disposal. Environmental constraints are becoming more pronounced by regulation of municipality and farm waste disposal methods to the point of shutting down current operations. The MGC technology can be the solution to the waste disposal problems and allow more effective operation of waste treatment facilities and farming operations. Competition There are several other companies that recycle or dispose of liquid waste.These companies have been in business for many years.They use traditional disposal methods such as anaerobic digestors, industrial drying facilities for sludge and manure, chemical additives to eliminate bio-contaminants and also include trucking companies that dispose of liquid waste in municipal solid waste facilities.These companies have long established relationships with their customers and some also create a methane gas that is used as an alternative fuel.Therefore it may be challenging to enter the market and forge new contracts with facilities that have existing relationships. Employees We currently have no employees aside from our officers and directors.We intend to engage consultants as needed in the future. 16 Table of Contents MANAGEMENT DISCUSSION AND ANALYSIS Plan of Operations During the next twelve months, we expect to take the following steps in connection with the further development of our business and the implementation of our plan of operations: Overall Plan Our overall plan of operation for the next twelve months is to install three Plasma Arc Flow demonstration centers.One will be installed in a municipal sewage treatment facility to process sludge, one will be installed in a dairy or hog farm to process manure and one will be built and used as a mobile refinery for the metal cutting market. These demonstration centers will be used to promote our core business strategy.In addition, during the next twelve months, we intend to pursue equity financing using our shares of common stock and to pursue several state grants for these types of projects. Fourth Quarter 2007 We will begin construction of our Plasma Arc Flow mobile demonstration center that will be used in the metal cutting market.We will file our SB2 registration statement and upon completion of same we intend to raise additional funds through debt or equity financing and government grants to support our efforts. First Quarter 2008 We will begin construction of a PlasmaArcFlow demonstration center to process sludge at a local municipality.We willcomplete construction of our Plasma Arc Flow demonstration center for the metal cutting market.We intend to actively recruit new board members with appropriate experience and hire a corporate staff. Second Quarter 2008 We will install our Plasma Arc Flow demonstration center at a local Florida sewage treatment facility to process human sludge and will begin demonstrations of our mobile refinery for the metal cutting fuel market. We will also begin construction of a PlasmaArcFlow refinery that will be placed at a local megafarm to process manure. We will continue to pursue additional equity financing through our public offering.We will aggressively pursue sales through a marketing plan that fully leverages our demonstration centers and we will hire additional operational staff and manufacturing staff in anticipation of new sales and will expand our current facility to accommodate our space needs. Third Quarter 2008 By the third quarter of 2008, we will be fully operational at a local Florida sewage treatment facility, processing city sludge and creating biogas.We will complete construction of our PlasmaArcFlow refinery that will be placed on a local farm to process manure and will we will continue demonstrations using our mobile refinery for the metal cutting market.We will aggressively pursue our marketing and sales plan to fully leverage our demonstration centers.We expect to obtain several service contracts during this quarter as potential customers view first hand the operation of our equipment at an industrial level.In addition, we expect to have our first sales in the metal cutting market.We will continue to hire operational staff and manufacturing staff in anticipation of new sales. The foregoing represents our best estimate of our current planning, and is based on a reasonable assessment of funds we expect to become available.However, our plans may vary significantly depending upon the amount of funds raised and status of our business plan. In the event we are not successful in reaching our initial revenue targets, additional funds may be required and we would then not be able to proceed with our business plan as anticipated. Should this occur, we would likely seek additional financing to support the continued operation of our business. 17 Table of Contents The Company is currently financing its operations primarily through cash generated by the sale of stock through a private offering.We believe we can not currently satisfy our cash requirements for the next twelve months with our current cash and expected revenues from our private placement and sales.However, management plans to increase revenue and obtain additional financing in order to sustain operations for at least the next twelve months. We have already sold shares to support our continued operations. However, completion of our plan of operation is subject to attaining adequate revenue. We cannot assure investors that adequate revenues will be generated. In the absence of our projected revenues, we may be unable to proceed with our plan of operations. Even without significant revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our goal of profit, revenue and growth. In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we would then not be able to proceed with our business plan for the development and marketing of our core services. Should this occur, we would likely seek additional financing to support the continued operation of our business. We anticipate that depending on market conditions and our plan of operations, we would incur operating losses in the foreseeable future. We base this expectation, in part, on the fact that we may not be able to generate enough gross profit from our consulting services to cover our operating expenses. Consequently, there is substantial doubt about the Company’s ability to continue to operate as a going concern. As reflected in the unaudited financial statements, we are in the development stage, and have an accumulated deficit from inception of $270,305 and have a negative cash flow from operations of $23,205 from inception. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to raise additional capital and implement its business plan. The unaudited financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern At September 30, 2007 the Company had approximately $78,000 of capital resources to meet current obligations and has subsequently raised an additional $85,000 of cash through November 19, 2007 to meet the operating plan.The Company may rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses until operations commence. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern.Our offering is to raise $212,500; we anticipate that we will require approximately $160,000 (approximately 75% of the offering) to minimally fund our plan of operations. We anticipate that our funds will be expended in the course of demonstrations, selling efforts and administrative.Total minimal anticipated costs are $160,000.The projected expenses for the next twelve months are as follows: Site Demonstration, including equipment rentals $ 40,000 Capital Expenditure for assets 5,000 Consultation and Grant Writing 30,000 Legal expenses in attaining SEC compliance 40,000 Audit and PCAOB accountant review 30,000 Miscellaneous and contingency 15,000 Total $ 160,000 We may issue stock in payment of some of the above expenses; however our plan does not require the use of stock as payment to be successful.Management believes that minimum funding has been attained to meet the minimum level to perform the intended functions described.Additional equity funding is desirable for the specific purpose to build PlasmaArcFlows in advance and maintains an inventory supply.In the event that additional equity is not attained, the business revenue cycle will be lengthened and or alternative financing or leasing will be expected. Subsequent to the presented quarterly financial information, demonstrations and submission of grant proposals have begun, as planned.Currently demonstrations are being scheduled with costs being reimbursed to MagneGas.In the event of that additional funding is not attained, management believes that all objectives can be achieved. Management believes that the current success in raising capital has established a minimum amount necessary to continue SEC reporting and continue an alternative plan of grant proposals to attain revenue to support the operations and provide resources for future demonstrations.This would provide an alternative and best effort to achieve the operating plan, in the event of not attaining the levels of capital necessary to implement the full plan.The Company believes the amounts raised should be adequate to maintain the alternative plan, sustaining operations for greater than one year. 18 Results of Operations For the three and nine months ended September 30, 2007 and 2006 and for the period December 9, 2006 (date of inception) through September30, 2007. Revenues For the three and nine months ended September 30, 2007 and 2006 we generated no income from operations.The only operating source of funds during the recent quarter was a raise of $67,000 from the sale of 67,000 shares of common stock. General and Administrative Expenses General and administrative costs were incurred, primarily for professional expenses, in the amount of $10,768, $268,455 and $270,305 for the three and nine months ended September 30, 2007 and for the period December 9, 2005 (date of inception) through September 30, 2007, respectively.This compared unfavorably to $250 and $800 for the three and nine months ended September 30, 2006, respectively.The change of $10,518 and $267,655 for the three and nine month periods was due to an overall increase of professional expenses, primarily the recognition of non-cash stock compensation in the amount of $245,000 included in the second quarter of 2007. Research and Development There have been no research and development expenses incurred to date and management does not believe that there will be significant expenses in future.The PlasmaArcFlow is an established product that has been tested through years of research and development process.Management does not believe that these demonstrations and possible future service contracts would require any additional material modifications to the existing PlasmaArcFlow, in the immediately anticipated conditions of industrial use. The near-term research and development (“R&D”) objective is to develop a new support station that can be added to all Recyclers for the separation of MagneGas into Hydrogen and a residual fuel.This station is projected to be operational in the third year of the forecasts. Net Loss The general and administrative costs that were incurred resulted in the net loss in the amount of $10,768, $268,455 and $270,305 for the three and nine months ended September 30, 2007 and for the period December 9, 2006 (date of inception) through September 30, 2007, respectively.This compared unfavorably to the net loss of $250 and $800 for the three and nine months ended September 30, 2006, respectively.No revenue was recognized for the period to offset the costs incurred.The increase in the year over year net loss was negatively impacted by the recognition of $245,000 of stock compensation for professional services.At this time, normal costs ofpublic filing will continue and it is not known when the revenues, if any, will occur. Anticipated Future Expenses from Operations The current financial statements presented reflect only costs of professional fees in the efforts and requirements of public reporting.Since the demonstration phase of the plan has recently started there is expectation that the results will be significantly different.The current expenses are comparable to future costs to be associated with public filing requirements but are not indicative of the expenditures required for demonstration purposes.The demonstrations, when successful, will be the basis of future service contracts, which will require material purchases in fulfillment of the revenue contracts. 19 Liquidity and Capital Resources We are currently financing our operations primarily through cash generated by the sale of stock through a private offering.We believe we may not fully satisfy our cash requirements for the next twelve months with our current cash and expected revenues from our private placement and sales.However, management plans to increase revenue and obtain additional financing in order to sustain operations for at least the next twelve months. We have already sold shares to support our continued operations. However, completion of our plan of operation is subject to attaining adequate revenue. We cannot assure investors that adequate revenues will be generated.In the absence of our projected revenues, we may be unable to proceed with our plan of operations. Even without significant revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our goal of profit, revenue and growth. In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we would then not be able to proceed with our business plan for the development and marketing of our core services. Should this occur, we would likely seek additional financing to support the continued operation of our business. We anticipate that depending on market conditions and our plan of operations, we would incur operating losses in the foreseeable future. We base this expectation, in part, on the fact that we may not be able to generate enough gross profit from our consulting services to cover our operating expenses. Consequently, there is substantial doubt about the Company’s ability to continue to operate as a going concern. As reflected in the unaudited financial statements, we are in the development stage, and have an accumulated deficit from inception of $270,305 and have a negative cash flow from operations of $23,205 from inception. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to raise additional capital and implement its business plan. The unaudited financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. At September 30, 2007 the Company had approximately $78,000 of capital resources to meet current obligations.The Company subsequently raised an additional $85,000 of cash through November 19, 2007 to meet the minimal requirements of the operating plan.The Company may rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses until operations commence. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. 20 Table of Contents These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. In accordance with Emerging Issues Task Force Issue No. D-97, Push Down Accounting, as a result of the change in control of us that occurred on April 2, 2007, we have applied “push down” accounting, which requires that the proportionate basis of the assets acquired and liabilities assumed be “pushed down” to us based upon their estimated fair market values. The primary changes to the balance sheet reflect: · The recording of the fair value of goodwill; · Elimination of accumulated deficit; and · An increase in the paid-in capital from these adjustments Although MagneGas Corporation continued as the same legal entity after the acquisition, the application of push down accounting represents the termination of the old accounting entity and the creation of a new one. As a result, the accompanying statements of operations, cash flows and stockholders’ equity are presented to reflect the Predecessor and Successor, which relate to the period preceding the acquisition and the period succeeding the acquisition. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. DESCRIPTION OF PROPERTY We presently maintain our principal offices at 35ighway 19 North, #311 Palm Harbor, Florida, 34684 and the telephone number is (727) 934-9593. We maintain this space for a fee of $30 per month.We are currently seeking tolease space in our local area that will be sufficient for our manufacturing needs and to operate our current business. We have not yet entered into a lease. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Richard I. Anslow and Gregg E. Jaclin, partners at Anslow & Jaclin, LLP, legal counsel for MagneGas Corporation, own 50,000 shares, and 40,000 shares respectively, in MagneGas Corporation. Christine L. Zurich, a former associate at Anslow & Jaclin, LLP owns 10,000 shares in MagneGas Corporation. The shares were issued in May 2007 for legal services rendered. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS No Public Market for Common Stock There is presently no public market for our common stock. We anticipate applying for trading of our common stock on the Over the Counter Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part. However, we can provide no assurance that our shares will be traded on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of this registration statement, we have 144 registered shareholders. Rule 144 Shares As of December 7, 2007 there are no shares of our common stock which are currently available for resale to the public and in accordance with the volume and trading limitations of Rule 144 of the Act. In April 2008, the 67,152,000 shares owned by shareholders who received shares for founding services in April 2007 will be available for resale to the public and in accordance with the volume and trading limitations of Rule 144 of the Act.After May 2008 the 245,000 shares issued for services to shareholders in May 2007 will be available for resale to the public and in accordance with the volume and trading limitations of Rule 144 of the Act. 21 Table of Contents After October 2008, the 157,500 shares owned by our shareholders who received shares pursuant to our offering will be available for resale to the public and in accordance with the volume and trading limitations of Rule 144 of the Act.Also after October 2008, the 85,000 shares issued to two shareholders for services will be available for resale to the public and in accordance with the volume and trading limitations of Rule 144 of the Act.In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company’s common stock for at least one year is entitled to sell within any three month period a number of shares that does not exceed 1% of the number of shares of the company’s common stock then outstanding which, in our case, would equal approximately 676,395 shares as of the date of this prospectus. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Under Rule 144(k), a person who is not one of the company’s affiliates at any time during the three months preceding a sale, and who has beneficially owned the shares proposed to be sold for at least two years, is entitled to sell shares without complying with the manner of sale, public information, volume limitation or notice provisions of Rule 144. Stock Option Grants To date, we have not granted any stock options. Convertible Securities Grants. To date, there is no common stock subject to outstanding warrants or any securities convertible into common stock. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On May 1, 2007 we ended our relationship with our former auditors, Gately &
